REVISED JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00104-CV

                       WHITE LION HOLDINGS, L.L.C., Appellant

                                             V.

                             THE STATE OF TEXAS, Appellee

                   Appeal from the 98th District Court of Travis County.
                             (Tr. Ct. No. D-1-GV-13-001068).

         This case is an appeal from the final judgment signed by the trial court on
September 19, 2013. After submitting the case on the appellate record and the arguments
properly raised by the parties, the Court holds that the trial court’s judgment contains no
reversible error. Accordingly, the Court affirms the trial court’s judgment.

         The Court orders that the appellant, White Lion Holdings, L.L.C., pay all appellate
costs.

         The Court orders that this decision be certified below for observance.

Judgment rendered September 24, 2015.

Panel consists of Chief Justice Radack and Justices Brown and Lloyd. Opinion delivered
by Justice Brown.